Citation Nr: 1636747	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  16-13 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

2.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over the matter was subsequently transferred to the RO in Oakland, California. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains records that are either duplicative of the documents in VBMS or not relevant to the issue on appeal.

The Board notes that additional VA medical records have been associated with the VBMS file since the most recent Statement of the Case (SOC).  However, as discussed below, the AOJ will have the opportunity to review these records on remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed diabetes mellitus, type II, and coronary artery disease as a result of herbicide exposure during service.  Specifically, he asserts that he was exposed to herbicides performing his duties as a food inspector specialist while stationed at Camp Samae San and the Korat and U-Tapao Royal Air Force Bases in Thailand.  See, e.g., July 2016 statement in support of claim; Sept. 2015 correspondence.  The Veteran's representative further contends that the Veteran landed at the Ton Son Nhut Air Base in Vietnam during a refuel stopover while on route to Thailand in October 1970.  See, e.g., March 2016 notice of disagreement.

In March 2016, the RO made a formal finding that there was insufficient information to request that the U.S. Army and Joint Services Records Research Center (JSRRC) verify herbicide exposure.  The formal finding was premised on the assumption that the Veteran's military occupational specialty would not place him on or near the base perimeter.

However, the Veteran submitted statements describing, in more extensive detail, the manner in which he believes that he was exposed to herbicides.  See, e.g., July 2016 statement in support of claim.  In particular, the Veteran reported that he stayed in barracks near the perimeter of Camp Samae San and the Korat Royal Air Force Base.  He also indicated that he traveled to and from Camp Samae San almost daily to perform his inspection duties.  Additionally, the Veteran indicated that he crossed the perimeter of the U-Tapao Royal Air Force Base on a frequent basis to provide general health maintenance to guard dogs at the police facilities.  As these statements contradict the assumption made in the March 2016 formal finding, the Board finds that further development, including a request that JSRRC verify the Veteran's contentions, is warranted.

In addition, remand is necessary to obtain a fully adequate VA medical opinion regarding the Veteran's diabetes mellitus.  The Veteran was afforded a VA examination in May 2015.  The examiner opined that the Veteran's diabetes was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted that "[t]he [V]eteran had a history of glucosuria in service, which is highly suspicious for diabetes;" however, he found that the Veteran's diabetes was "due to reasons other than the treatment in service."  

The Board finds that the examiner's rationale is insufficient and speculative in nature.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  Here, the examiner's only supporting rationale was that glucosuria can be due to conditions other than diabetes.  Therefore, the Board finds that remand is required to obtain a fully adequate VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, the Board notes that additional VA medical records have been associated with the claims file since the most recent SOC.  Although the Veteran's substantive appeal was filed after February 2, 2013, these records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diabetes mellitus, type II, and coronary artery disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any records from the Palo Alto VAMC dated from August 2016 to the present.  

2.  The AOJ should refer the case to the JSRRC for verification of exposure to herbicides or to make a formal finding that sufficient information required to verify herbicide exposure does not exist based on the additional information provided by the Veteran.  

3.  If exposure to herbicides is not verified, the AOJ should refer the Veteran's claims file to the May 2015 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's diabetes mellitus, type II.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus, type II, manifested in or is otherwise causally or etiologically related to his military service.  

In so doing, the examiner should consider the glucose findings contained in the April 1971 and May 1971 service treatment records.  He or she should also consider the Veteran's report that he was placed on a restricted diet during service.  See July 2016 statement in support of claim.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(CONTINUED ON NEXT PAGE) 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




